OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed for the reasons stated in the Appellate Division’s memorandum (92 AD2d 458). We add only that defendant’s argument that the mention of the name “Mongo” in testimony by one of the People’s witnesses required a mistrial is unpersuasive. There was no evidence that “Mongo” had particular reference to defendant or particular meaning to the jurors, and they were in any event instructed to disregard the testimony mentioning “Mongo”. We note that defendant never requested that the jurors be questioned to determine if prejudice resulted from the stricken testimony. Moreover, in view of defendant’s admission and the circumstantial evidence supporting his conviction, any error resulting from mention of “Mongo” would have been harmless.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Order affirmed in a memorandum.